Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21-29 and 31-40 are pending. Claims 21-29 and 31-40 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 01/04/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 21-24 and 26-29 over ‘940 (JP1986 257940, published 11-1986), in the final mailed 09/15/2021 is withdrawn. The amendment to claim 21 has overcome the rejection of record.
The 103(a) rejection of claim 25 over ‘940 (JP1986 257940, published 11-1986), as applied to claims 21-24 and 26-29 in the above 103 rejection and in further view of ‘680 (USPatent 5,472,680 Patent date 12-1995), in the final mailed 09/15/2021 is withdrawn. The amendment to claim 21 has overcome the rejection of record.
The 103(a) rejection of claims 31, and 33-34 over ‘940 (JP1986 257940, published 11-1986), in the final mailed 09/15/2021 is withdrawn. The amendment to claim 31 has overcome the rejection of record.

The 103(a) rejection of claims 36-40 over ‘940 (JP1986 257940, published 11-1986), as applied to claims 31 and 33-34 and ‘398 (USPatent 6,500,398 Patent date 12-2002), in the final mailed 09/15/2021 is withdrawn. The amendment to claim 36 has overcome the rejection of record.
Allowable Subject Matter
Claims 21-29 and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘940 (JP1986 257940, published 11-1986, all references to 940 are to a translation supplied by applicant in IDS filed 07/16/2019 in US case 16/208,926).
940 teach the following (p. 5 of 19).

    PNG
    media_image1.png
    356
    1108
    media_image1.png
    Greyscale

	This above teaching is motivation to prepare adipic acid, comprising: reacting at least one of cyclohexanone and cyclohexanol with nitric acid to produce adipic acid and an offgas comprising: nitrous oxide (N2O); and optionally nitrogen; converting the nitrous oxide present in the offgas to nitrogen oxide (NO) by passing the offgas through 
Concerning the pressures, temperatures and yields, 940 teaches a working example of 0.5 kg/cm2 (p. 6 of 19, Example 1). This converts to 7.1 psi. This pressure overlaps the instant pressure of 10 psi or less. 940 teaches a working example temperature of 1054C or 1929.2F (p. 6 of 19). 940 teaches a range of 1000 to 1300C or 1832 to 2372F (p. 6 of 19). 940 teaches a working example yield of 25.4% (p. 7 of 19).
However, 940 does not teach a temperature higher than 2375F. Additionally, 940 teaches away from a higher temperature. For example, 940 teach “in the plug flow type reaction furnace the efficiency of conversion to NO increases with the reaction temperature, but a temperatures above 1200C it remains constant…”. 1200C equates to 2192C.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628